Exhibit 10.04

THE HARTFORD

FORM OF NON-QUALIFIED STOCK OPTION, PERFORMANCE SHARE AND RESTRICTED STOCK UNIT
AWARD

[DATE]

[Key Employee]
[Address]
[City, State, Zip]

I am pleased to inform you that effective [DATE] (the “Grant Date”), the
Compensation and Personnel Committee (the “Committee”) of the Board of Directors
of The Hartford Financial Services Group, Inc. (“The Hartford”) approved an
award on your behalf under The Hartford’s Long-Term Incentive Compensation
Program. Your award is comprised of [three] parts: [a stock option, performance
shares and restricted stock units].

You have been granted a non-qualified option to purchase all or any portion of
x,xxx shares of common stock of The Hartford under the terms of The Hartford
2010 Incentive Stock Plan (the “Plan”) at an exercise price of $[XXX] per share,
the New York Stock Exchange closing price of The Hartford’s common stock on the
Grant Date. [TIER 1 EXECUTIVES: This option will vest and become exercisable,
assuming continued employment, at the later of (i) [third anniversary of the
date of the grant], or (ii) the date the closing market price of The Hartford’s
common stock on the New York Stock Exchange has equaled or exceeded [125%] of
the exercise price for a period of ten consecutive trading days.] [TIER 2
EXECUTIVES: This option will vest and become exercisable, assuming continued
employment, [in three consecutive annual installments, each equal to one-third
of the shares subject to the option, as follows: one-third will vest and become
exercisable one year after the Grant Date, an additional one-third will vest and
become exercisable two years after the Grant Date, and the remaining one-third
of the option will vest and become exercisable three years] after the Grant
Date.] However, any unexercised portion of your option expires in full [ten
years following the Grant Date] and, in the event of your earlier termination of
employment, will likely expire at an earlier date in accordance with the
applicable terms and conditions of the Plan.

You have also been granted x,xxx [operating division] performance shares of The
Hartford’s common stock under the terms of the Plan. This is a contingent award,
and the extent to which you may ultimately receive all or any of these
performance shares depends upon continued employment and whether and to what
extent, as determined by the Committee, the following performance objectives are
achieved over the [three-year] performance period [DATE — DATE]: [performance
objectives] relative to targets established by the Committee. [A one-year
holding period after the end of the performance period applies; payment will be
made following the holding period.]

You have also been granted x,xxx restricted stock units of The Hartford. Each
restricted stock unit award represents a contractual right to receive, pursuant
to the terms of the Plan, one share of common stock of The Hartford per
restricted stock unit [at the end of the three-year period from [DATE – DATE]
(the “Service Period”). This is a contingent award, and remains subject to
forfeiture pending completion of the Service Period.] [Alternatively: Your award
is subject to a three-year graded vesting schedule with one-third of the award
vesting on each anniversary of the Grant Date. This is a contingent award and
remains subject to forfeiture pending continued employment through each vesting
date.] [A one-year holding period after the applicable vesting date applies;
payment will be made following the holding period (during the holding period,
amounts payable will be deemed to continue to be invested in The Hartford common
stock).] Your restricted stock unit account will be credited with dividend
equivalents, which are subject to the same terms and conditions as the
restricted stock units to which they relate. These dividend equivalents will be
deemed reinvested in a number of restricted stock units determined based on the
fair market value of The Hartford common stock on the date the corresponding
common stock dividend is payable to stockholders.

For performance shares and restricted stock units, if your active employment
ceases during the applicable vesting period, and you then satisfy the rules for
Total Disability or Retirement under the Plan, you will receive, following the
end of the applicable period [or holding period, if later], a prorated award
(subject, in the case of performance shares, to the achievement of the
applicable performance criteria) for the portion of the applicable period you
were actively employed (in those instances, your stock option would also become
fully exercisable).

The estimated value of your long-term award (the option, the performance shares
and the restricted stock units) as of the date of grant was $[XXX], based on the
closing price of The Hartford common stock on the Grant Date. Ultimately, the
value of the award will depend on the stock price at the time of option exercise
(or at the end of the applicable period [or holding period, if later] in the
case of performance shares and restricted stock units), whether and to what
extent the performance share objectives are achieved, and other factors.

Your long-term incentive award, along with additional information regarding your
award, is available at www.netbenefits.fidelity.com. The information and
documents available include the following: The Hartford 2010 Incentive Stock
Plan Prospectus, Beneficiary Designation Forms, and award treatment upon
termination of employment. You are strongly urged to review all of the above
documents, as well as the other information provided, at your earliest
convenience.

 

1



--------------------------------------------------------------------------------



 



If you cannot access the information, please contact Executive Compensation, The
Hartford, HO-1-141, One Hartford Plaza, Hartford, CT 06155, (860) 547-5000, for
paper copies.

Please note that this letter, along with the Plan, constitutes your option,
performance share and restricted stock unit agreement with The Hartford.
Although you are not required to sign any formal documents, your option and
performance share and restricted stock unit grants are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, and
all of the rules, procedures and interpretations of the Plan that the Committee
may adopt from time to time.

Your selection as an award recipient is significant recognition of your past and
anticipated future contributions to The Hartford’s success. Please accept this
award with my warm congratulations.

Sincerely,

[Liam E. McGee

Chairman, President and Chief Executive Officer]

 

2



--------------------------------------------------------------------------------



 



THE HARTFORD

FORM OF KEY EMPLOYEE RESTRICTED STOCK AWARD

     
 
   
Notice of Award / Award Agreement
  [DATE]
 
   
[Name]
   
 
  THE HARTFORD FINANCIAL SERVICES GROUP, INC.

Effective this date, you have been granted a restricted stock award as
summarized below:

The Hartford Financial Services Group, Inc. (“The Hartford”) Restricted Stock
Award
(Under The Hartford 2010 Incentive Stock Plan (“the Plan”))

[XXX] Shares of The Hartford Common Stock

This award of restricted stock is subject to the period of restriction as
indicated below during which you may not sell, exchange, transfer, pledge,
hypothecate or otherwise dispose of the shares awarded. While your shares are so
restricted, you will enjoy the benefits of share ownership including dividend
payments and voting rights. Unless otherwise provided by the Plan, your shares
will vest provided that you are continuously and actively employed by The
Hartford until the end of the restriction period, at which time you will be
issued one or more unrestricted stock certificates after satisfactory payment of
applicable taxes. For further details regarding your award, including
circumstances in which your shares may vest earlier than the time identified
below, refer to the Prospectus attached hereto as Attachment A, which includes a
copy of the Plan as well as a brief summary of the Federal tax consequences of
your award. Attachment B is the Administrative Rules for the Plan. One or more
beneficiaries for your shares may be designated on the Beneficiary Designation
Form attached hereto as Attachment C. Unless revoked, your Beneficiary
Designation will apply to all restricted shares previously awarded to you under
the Plan or The Hartford 2005 Incentive Stock Plan and any restricted shares
that may be awarded to you in the future. Should you wish to make a beneficiary
designation, the Beneficiary Designation Form must be returned to Executive
Compensation, HO-1-141, The Hartford, One Hartford Plaza, Hartford, CT 06155. If
the form is not returned to Executive Compensation, your shares transferable to
a designated beneficiary will be transferred to your estate in the event of your
death, except to the extent you previously filed a Beneficiary Designation Form
applicable to future awards under the Plan.

     
 
   
RESTRICTION PERIOD:
  [3 years from date of award]

Your restricted stock award is subject to the terms and conditions set forth in
this notice, the Plan, and the administrative rules, procedures and
interpretations adopted pursuant to the Plan, and such amendments as may be made
to each of the foregoing from time to time. The foregoing documents, including
any amendments, collectively constitute your restricted stock award agreement
with The Hartford for purposes of the award referred to herein.

Eileen Whelley
Executive Vice President, Human Resources
The Hartford Financial Services Group, Inc.

Business Address:
THE HARTFORD
ONE HARTFORD PLAZA
HARTFORD, CT 06155

 

3



--------------------------------------------------------------------------------



 



 

THE HARTFORD

FORM OF RESTRICTED STOCK AWARD FOR NON-EMPLOYEE DIRECTORS

     
 
   
Notice of Award
  [DATE]
 
   
[NAME]
  THE HARTFORD FINANCIAL SERVICES GROUP, INC.

Effective this date, you have been granted a restricted stock award as
summarized below:

The Hartford Financial Services Group, Inc. (“The Hartford”) Restricted Stock
Award
(Under The Hartford 2010 Incentive Stock Plan (“the Plan”))

[XXX] Shares of The Hartford Common Stock

This award of restricted stock is subject to the period of restriction as
indicated below during which you may not sell, assign, transfer, pledge or
otherwise dispose of the shares awarded. While your shares are so restricted,
you will enjoy the benefits of share ownership including dividend payments and
voting rights. Your shares will vest provided you actively and continuously
serve as a director of The Hartford until the end of the restriction period
(unless otherwise provided by the Plan). Your shares may vest before the end of
the restriction period in certain circumstances described in the Plan. When your
shares vest, you will be issued an unrestricted stock certificate for the
applicable number of shares. However, resignation from the Board will result in
a forfeiture of all shares not vested at the time of such resignation if so
determined by the Compensation and Personnel Committee of The Hartford Board.
For further details regarding your award, refer to the Prospectus attached
hereto as Attachment A, which includes a copy of the Plan as well as a brief
summary of the Federal tax consequences of your award. Attachment B is the
Administrative Rules for the Plan. One or more beneficiaries for your shares may
be designated on the Beneficiary Designation Form attached hereto as Attachment
C. Should you wish to designate a beneficiary for your shares, the Beneficiary
Designation Form must be returned to me at The Hartford, One Hartford Plaza,
HO-1-01, Hartford, CT 06155. If the form is not returned, your shares
transferable to a designated beneficiary will be transferred to your estate in
the event of your death, except to the extent that you previously filed a
Beneficiary Designation Form applicable to restricted stock awards. Unless
revoked, your Beneficiary Designation Form will apply to all shares previously
granted under the Plan or The Hartford 2005 Incentive Stock Plan and any shares
that may be awarded to you in the future.

     
 
   
RESTRICTED SHARES :
  RESTRICTION PERIOD :
 
   
[XXX]
  [2010-2011 Board Service Year]

Your restricted stock award is subject to the terms and conditions set forth in
this notice, the Plan, and the administrative rules, procedures and
interpretations adopted pursuant to the Plan, and such amendments as may be made
to each of the foregoing from time to time. The foregoing documents, including
any amendments, collectively constitute your restricted stock award agreement
with The Hartford for purposes of the award referred to herein.

Eileen Whelley
Executive Vice President, Human Resources
The Hartford Financial Services Group, Inc.

 

 

4